     Case 6:19-cv-00031-RSB-BWC Document 67 Filed 11/23/20 Page 1 of 7


                                                                                                  FILED
                                                                                       John E. Triplett, Acting Clerk
                        IN THE UNITED STATES DISTRICT COURT                             United States District Court

                       FOR THE SOUTHERN DISTRICT OF GEORGIA                        By CAsbell at 11:03 am, Nov 23, 2020

                                STATESBORO DIVISION


    CHRISTOPHER LEE AMERSON,

                  Plaintiff,                                   CIVIL ACTION NO.: 6:19-cv-31

          v.

    SHERRY BLAND; and GAIL WEST, in their
    individual and official capacities,

                  Defendants.

       ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, who is currently incarcerated at Telfair State Prison in McRae-Helena, Georgia,

filed this action on April 18, 2019, under 42 U.S.C. § 1983, 1 alleging Defendants Bland and

West, in their positions as clerks, failed to process and file his pleadings in Tattnall County

Superior Court. Docs. 1, 18. Plaintiff was granted permission to proceed in forma pauperis,

doc. 4, and on February 11, 2020, after conducting a frivolity screening pursuant to 28 U.S.C.

§ 1915A, this Court ordered service of the Complaint and supplemental Complaint, docs. 1, 18,

upon Defendants Bland and West by the United States Marshal. Doc. 25. For the reasons

which follow, I VACATE the Order granting Plaintiff’s Motion to Proceed in Forma Pauperis

and the Order denying the same as moot, docs. 4, 16, VACATE the Order outlining the setting

aside and remittance of funds to the Court, doc. 17, and DENY Plaintiff’s Motions to Proceed in

Forma Pauperis, docs. 2, 15. For these same reasons, I RECOMMEND the Court DISMISS

without prejudice Plaintiff’s Complaint, DIRECT the Clerk of Court to CLOSE this case and

enter the appropriate judgment of dismissal, and DENY Plaintiff leave to proceed in forma


1
         Plaintiff signed his Complaint on April 12, 2019. Doc. 1 at 7.
     Case 6:19-cv-00031-RSB-BWC Document 67 Filed 11/23/20 Page 2 of 7



pauperis on appeal. 2 I also RECOMMEND the Court DENY as moot any and all pending

Motions and requests for relief Plaintiff has filed in this action, docs. 59, 62, 66.

                                            BACKGROUND

        As outlined in his Complaint, Plaintiff has an extensive history of litigating in the federal

courts. Doc. 1 at 2–4. While the Court initially granted Plaintiff permission to proceed in

forma pauperis in this case, it has now reviewed Plaintiff’s case history and has identified a

number of cases which were dismissed prior to the filing of the present case. This Court must

now determine whether Plaintiff’s “frequent filer” status bars his ability to proceed in forma

pauperis in this action.

                                             DISCUSSION

I.      Dismissal Under 28 U.S.C. § 1915(g)

        “Congress enacted the Prison Litigation Reform Act (PLRA) to ‘curtail abusive prisoner

litigation.’ To that end, the PLRA contains procedural safeguards that prevent prisoners from

misusing the legal system.” White v. Lemma, 947 F.3d 1373, 1376 (11th Cir. 2020) (citation

omitted).



2
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of
its intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th
Cir. 2011) (citations and internal quotations marks omitted). A magistrate judge’s report and
recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has notice
of a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a report
recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc., 678 F.
Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that claims
would be sua sponte dismissed). This Report and Recommendation constitutes fair notice to Plaintiff
that his lawsuit is due to be dismissed. As indicated below, Plaintiff will have the opportunity to present
his objections to this finding, and the presiding district judge will review de novo properly submitted
objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-
3562, 2012 WL 5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s report and
recommendation constituted adequate notice and petitioner’s opportunity to file objections provided a
reasonable opportunity to respond).


                                                     2
    Case 6:19-cv-00031-RSB-BWC Document 67 Filed 11/23/20 Page 3 of 7



        28 U.S.C. § 1915(g) of the PLRA provides:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil
        action or proceeding under this section if the prisoner has, on 3 or more prior
        occasions, while incarcerated or detained in any facility, brought an action or
        appeal in a court of the United States that was dismissed on the grounds that it is
        frivolous, malicious, or fails to state a claim upon which relief may be granted,
        unless the prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). A prisoner seeking to proceed in forma pauperis in a civil action against

officers or employees of government entities must comply with this provision of § 1915. This

section “requires frequent filer prisoners to prepay the entire filing fee before federal courts may

consider their lawsuits and appeals.” Rivera v. Allin, 144 F.3d 719, 723 (11th Cir. 1998),

abrogated on other grounds by Jones v. Bock, 549 U.S. 199 (2007). “[A] district court must

dismiss a prisoner’s claims when the prisoner has three strikes but failed to pay the filing fee

when the suit began.” White, 947 F.3d at 1377.

        A review of Plaintiff’s federal court filings reveals a number of actions which were

dismissed and constitute strikes under § 1915(g):

        1) Amerson v. Allen, No. 6:18-cv-62 (S.D. Ga. Mar. 25, 2019), ECF No. 35 (dismissed

for abuse of judicial process and delusional, frivolous allegations);

        2) Amerson v. Allen, No. 6:17-cv-156 (S.D. Ga. Mar. 13, 2018), ECF. No. 15, adopted

by (S.D. Ga. July 23, 2018), ECF No. 18 (dismissed for abuse of judicial process); 3

        3) Amerson v. Sellers, No. 5:15-cv-08 (M.D. Ga. Sept. 8, 2015), ECF. No. 17 (dismissed

for failure to comply with multiple court orders); 4 and


3
         The dismissals of Plaintiff’s actions by this Court for abuse of judicial process in Case Numbers
6:18-cv-62 and 6:17-cv-156 constitute strikes within the meaning of § 1915(g). See Rivera, 144 F.3d at
731 (finding case dismissed for “abuse of the judicial process” where plaintiff lied about existence of
prior suit counts as a strike under Section 1915(g)); see also Pinson v. Grimes, 391 F. App’x 797, 799
(11th Cir. 2010) (failing to disclose previously filed cases properly results in strike).
4
        Dismissals for failure to follow a court order constitute strikes under § 1915(g). See Fredrick v.


                                                     3
    Case 6:19-cv-00031-RSB-BWC Document 67 Filed 11/23/20 Page 4 of 7



        4) Amerson v. Hall, No. 5:07-cv-148 (M.D. Ga. Jan. 29, 2008), ECF No. 24, adopted by

(M.D. Ga. Mar. 4, 2008), ECF No. 29 (dismissed for failure to exhaust available administrative

remedies under 28 U.S.C. § 1997e(a)). 5

        Consequently, Plaintiff cannot proceed in forma pauperis in this action unless he can

demonstrate he meets the “imminent danger of serious physical injury” exception to § 1915(g).

Plaintiff fails to allege anything in his Complaint or his supplemental Complaint indicating he is

in imminent danger of serious physical injury. Docs. 1, 18. As a result, his status as a “three-

striker” precludes him from proceeding in forma pauperis in this case.

        Accordingly, I VACATE the Order granting Plaintiff’s Motion to Proceed in Forma

Pauperis and the Order denying the same as moot, docs. 4, 16, VACATE the Order outlining the

setting aside and remittance of funds to the Court, doc. 17, and DENY Plaintiff’s Motions to

Proceed in Forma Pauperis, docs. 2, 15. For these same reasons, I RECOMMEND the Court

DISMISS without prejudice Plaintiff’s Complaint, DIRECT the Clerk of Court to CLOSE this

case and enter the appropriate judgment of dismissal, and DENY Plaintiff leave to proceed in

forma pauperis on appeal. I also RECOMMEND the Court DENY as moot any and all

pending Motions and requests for relief Plaintiff has filed in this action, docs. 59, 62, 66.




Camden Cnty. Sheriff’s Office, No. 2:20-cv-41, 2020 WL 3643130, at *2–3, n.2 (S.D. Ga. July 6, 2020),
adopted by 2020 WL 4288407 (S.D. Ga. July 27, 2020) (“[D]ismissals for failing to follow court orders
or for abusing the judicial process are also considered strikes.”); see also Mitchell v. Emanuel Probation,
6:18-cv-43, 2018 WL 2448451, at *3 (S.D. Ga. May 31, 2018) (“[D]ismissals for providing false filing-
history information and failing to comply with court orders both fall under the category of ‘abuse of the
judicial process,’ which the Eleventh Circuit Court of Appeals has held to be a ‘strike-worthy’ form of
dismissal under § 1915(g).”); Shaw v. Toole, No. 6:14-cv-112, 2015 WL 4756741, at *6 (S.D. Ga. Aug.
11, 2015) (counting dismissals for failure to follow court order as strikes under § 1915(g)).
5
         The dismissal of a Complaint for failure to exhaust administrative remedies also constitutes a
strike within the meaning of Section 1915(g). White, 947 F.3d at 1379 (“[Plaintiff’s case] was dismissed
for failure to exhaust administrative remedies, which counts as a strike under our precedent.”).



                                                     4
      Case 6:19-cv-00031-RSB-BWC Document 67 Filed 11/23/20 Page 5 of 7



II.      Leave to Appeal In Forma Pauperis

         The Court should also deny Plaintiff leave to appeal in forma pauperis. 6 Though

Plaintiff has not yet filed a notice of appeal, it is appropriate to address this issue in the Court’s

order of dismissal. See Fed. R. App. P. 24(a)(3) (providing trial court may certify that appeal is

not taken in good faith “before or after the notice of appeal is filed”).

         An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an

objective standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A

party does not proceed in good faith when he seeks to advance a frivolous claim or argument.

See Coppedge v. United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous

when it appears the factual allegations are clearly baseless or the legal theories are indisputably

meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393

(11th Cir. 1993). An in forma pauperis action is frivolous and not brought in good faith if it is

“without arguable merit either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir.

2002); see also Brown v. United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2

(S.D. Ga. Feb. 9, 2009).

         Based on the above analysis of Plaintiff’s action, there are no non-frivolous issues to

raise on appeal, and an appeal would not be taken in good faith. Moreover, as a “three-striker”

Plaintiff is not only barred from filing a civil action in forma pauperis, he is also barred from

filing an appeal in forma pauperis while he is a prisoner. Thus, the Court should DENY

Plaintiff in forma pauperis status on appeal.



6
         A certificate of appealability is not required in this Section 1983 action.


                                                       5
  Case 6:19-cv-00031-RSB-BWC Document 67 Filed 11/23/20 Page 6 of 7



                                          CONCLUSION

       For the foregoing reasons, I VACATE the Order granting Plaintiff’s Motion to Proceed

in Forma Pauperis and the Order denying the same as moot, docs. 4, 16, VACATE the Order

outlining the setting aside and remittance of funds to the Court, doc. 17, and DENY Plaintiff’s

Motions to Proceed in Forma Pauperis, docs. 2, 15. For these same reasons, I RECOMMEND

the Court DISMISS without prejudice Plaintiff’s Complaint, DIRECT the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal, and DENY Plaintiff leave to

proceed in forma pauperis on appeal. I also RECOMMEND the Court DENY as moot any

and all pending Motions and requests for relief Plaintiff has filed in this action, docs. 59, 62, 66.

       Any objections to this Report and Recommendation shall be filed within 14 days of

today’s date. Objections shall be specific and in writing. Failure to file timely, written

objections will bar any later challenge or review of the Magistrate Judge’s factual findings and

legal conclusions. 28 U.S.C. § 636(b)(1)(C); Harrigan v. Metro Dade Police Dep’t Station #4,

977 F.3d 1185, 1191–92 (11th Cir. 2020). To be clear, a party waives all rights to challenge the

Magistrate Judge’s factual findings and legal conclusions on appeal by failing to file timely,

written objections. Harrigan, 977 F.3d at 1191–92; 11th Cir. R. 3-1. A copy of the objections

must be served upon all other parties to the action.

       Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections

not meeting the specificity requirement set out above will not be considered by a District Judge.

A party may not appeal a Magistrate Judge’s report and recommendation directly to the United




                                                  6
  Case 6:19-cv-00031-RSB-BWC Document 67 Filed 11/23/20 Page 7 of 7



States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon the Plaintiff and Plaintiff’s

current custodian.

        SO ORDERED and REPORTED and RECOMMENDED, this 23rd day of November,

2020.




                                    ____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                               7
